Citation Nr: 0623736	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating on extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1), for degenerative disc 
disease with arthritis, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to June 
1946, June 1946 to July 1947, and December 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in February 2005, 
on which occasion it was determined that entitlement to a 
schedular rating in excess of 20 percent for degenerative 
disc disease with arthritis, lumbar spine, was not warranted.  
At the time of the Board's decision, the case was also 
remanded to the Agency of Original Jurisdiction (AOJ) for 
development and a determination by the AOJ of whether the 
case should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  Further discussion of 
whether the veteran is entitled to an increased rating on a 
schedular basis for his lumbar spine disability will not be 
discussed here, as that decision was made by the Board in 
February 2005.  Accordingly, the issue on appeal is as listed 
on the title page.

The issue of whether an extra-schedular rating may be 
assigned for the veteran's lumbar spine disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The record evidence establishes that the physical 
restrictions of the veteran's lumbar spine disability forced 
him to retire early from his job as a tools and parts 
attendant foreman.

2.  The veteran's forced early retirement constitutes marked 
interference with employment.

3.  Because of the marked interference of the veteran's 
disability with his employment, the veteran's degenerative 
disc disease of the lumbar spine with arthritis presents such 
an exceptional disability picture as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for submitting the veteran's claim for increase, 
concerning his degenerative disc disease of the lumbar spine 
with arthritis, for consideration on an extra-schedular basis 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran claims that he is entitled to an extraschedular 
evaluation of his degenerative disc disease of the lumbar 
spine with arthritis, which is currently rated 20 percent 
disabling under Diagnostic Code 5003 of VA's Schedule for 
Rating Disabilities (Rating Schedule).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in the 
Rating Schedule, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  That rating schedule will represent, 
as far as can practicably be determined, the average 
impairment in earning capacity in civil occupations resulting 
from a service-connected disability.  38 C.F.R. § 3.321(a).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In such cases, the RO may refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for an extraschedular rating.  38 C.F.R. 
§ 3.321(b).  The Board may not assign an extraschedular 
rating in the first instance.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).  However, the Board may determine whether 
referral to the appropriate VA officials for consideration of 
an extraschedular rating is warranted.  VAOPGCPREC 6-96.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. §  4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

In the instant case, the veteran submitted evidence, in the 
form of Office of Personnel Management records, showing that 
he retired in November 1986 from his position as a tools and 
parts attendant foreman because of his lumbar disc disease.  
These records include the veteran's application for 
disability retirement and an evaluation of the veteran's 
claim by the Coordinator for Selective Placement of the 
agency for which the veteran worked, which indicates that due 
to his back disability, the veteran was having difficulty 
performing the walking, standing and outside work 
requirements of his position, and that based on his physical 
restrictions and his prognosis, reasonable accommodation was 
not possible.  This record also indicates that reassignment 
of the veteran was not possible because there were no vacant 
positions at the agency at the same grade or pay level and 
tenure and within the same commuting area for which the 
veteran met the minimum qualification standards.

In short, the personnel and medical records submitted by the 
veteran suggest that the physical restrictions of the 
veteran's disability forced him to retire early from his 
position as a tools and parts attendant foreman, and there is 
no contradictory evidence of record.  

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's lumbar spine disability forced him to 
retire early from his job as a tools and parts attendant 
foreman.  The Board furthermore finds that such forced 
retirement from the veteran's job constitutes marked 
interference with employment under 38 C.F.R. § 3.321(b)(1).  
Such marked interference with the veteran's employment 
presents such an exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the veteran's disability meets the 
criterion for extra-schedular consideration, and the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for such 
rating action in accordance with 38 C.F.R. § 3.321(b)(1).


ORDER

The veteran's claim for increase, concerning degenerative 
disc disease with arthritis, lumbar spine, is eligible for 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1); and 
to this extent only, the appeal is granted.


REMAND

Because the Board has determined that the veteran's 
disability meets the criteria for referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), the case must be 
remanded to the RO for such referral.  See Floyd v. Brown, 
supra.

Also, in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an extra-schedular rating, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for such a rating.  
As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b); see Dingess  v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must inform the veteran 
that an effective date for an award of benefits will be 
assigned if an increased rating on an extra-schedular basis 
is awarded, and explain what types of evidence are needed to 
establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	When the above development has been 
completed, the  RO should refer the 
veteran's claim for increase concerning 
his degenerative disc disease with 
arthritis, lumbar spine, to the Under 
Secretary for Benefits or the Director 
of the Compensation and Pension Service 
(or any other appropriate VA official) 
for the purpose of considering whether 
an extra-schedular rating may be 
assigned in this case under 38 C.F.R. 
§ 3.321(b)(1).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


